United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3524
                                    ___________

United States of America,                  *
                                           *
             Appellee,                     *    Appeal from the United States
                                           *    District Court for the Southern
      v.                                   *    District of Iowa.
                                           *
William Leslie Searcy,                     *
                                           *
             Appellant.                    *

                                    ___________

                              Submitted: March 10, 1999

                                   Filed: June 25, 1999
                                    ___________

Before RICHARD S. ARNOLD, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                            ___________

FLOYD R. GIBSON, Circuit Judge.

      William Searcy appeals from his conviction, following a jury trial, on charges of
being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (1994)
and possession with intent to distribute methamphetamine in violation of 21 U.S.C.
§841(a)(1) (1994).

      Prior to trial, Searcy sought to suppress evidence seized from his vehicle
following a warrantless stop. Searcy also sought to suppress evidence seized from his
home pursuant to two search warrants which were obtained following the stop of his
vehicle. Searcy alleged that his Fourth Amendment rights were violated by the stop
and searches. Following an evidentiary hearing, the district court1 denied Searcy's
motion to suppress. Searcy appeals the district court's order. We affirm.

I.    BACKGROUND

       On November 11, 1997, Detectives Pettit and Disney of the Urbandale, Iowa
Police Department arrested a person (hereinafter referred to as Confidential Informant)
on an outstanding arrest warrant. The detectives found a small quantity of
methamphetamine on Confidential Informant (CI). CI identified his supplier as Searcy
and agreed to arrange a methamphetamine buy. As the detectives listened, CI
telephoned Searcy and requested that he deliver a quarter-ounce of methamphetamine
to CI's home. CI informed the detectives that Searcy would be driving a blue Pontiac
Sunbird with license plates that did not match the car, that the car did not have a
Vehicle Identification Number (VIN), that CI believed the car to be stolen, and that
Searcy carried a gun in his car. CI also advised the officers of the likely route Searcy
would take to CI's home.

       Detectives Pettit and Disney arranged for a patrol vehicle, driven by Officer
Vestal, to be stationed along the route described by CI. The detectives informed
Officer Vestal that he should pull over Searcy's car. The detectives, who were
positioned behind Searcy, advised Officer Vestal that Searcy's left brake light was not
functioning properly, the license plates on Searcy's car did not match the vehicle,2 and


      1
       The HONORABLE HAROLD D. VIETOR, United States District Judge for
the Southern District of Iowa.
      2
         Whether Officer Vestal was informed that the license plates did not match
Searcy's vehicle is disputed by the parties and is unclear in the record. While the
district court assumed that Vestal was informed of the mismatched plates, no factual

                                          -2-
Searcy's driver's license was likely suspended. The detectives did not inform Officer
Vestal that Searcy was the subject of a drug investigation.

       Upon stopping Searcy, Officer Vestal requested Searcy's driver's license and
vehicle registration. Searcy informed the officer that his driver's license had been
suspended. He was unable to produce the vehicle's registration. Officer Vestal
arrested Searcy for operating a vehicle without a valid license. Detectives Pettit and
Disney arrived at the scene at some point prior to Searcy's arrest.

       Officer Vestal handcuffed Searcy, and the three police officers proceeded to
search the passenger compartment of Searcy's car. They discovered a loaded .380
caliber pistol between the driver's seat and console compartment. In Searcy's wallet,
the police discovered a small amount of methamphetamine. The officers also observed
that the vehicle appeared to be freshly painted, the VIN number was missing from the
dash of the vehicle, and the VIN number on the door of the vehicle was obscured.
Searcy was taken into police custody. Following an inventory search, his vehicle was
impounded.

        In the early morning hours of November 18, 1997, Detective Pettit applied for
a search warrant to search Searcy's residence. In his supporting affidavit, Detective
Pettit stated the following facts: 1) the nature of the vehicle stop was the mismatched
license plates; 2) a loaded pistol and .5 grams of methamphetamine were found in the
vehicle; and 3) the vehicle appeared to be recently painted and the VIN number on the
dash had been removed. In his affidavit, Detective Pettit stated that, in his experience
in dealing with persons in stolen vehicles, VIN tag numbers will often be found in the
suspect's home or garage. Detective Pettit further stated that, in his experience, persons


determination was made on the issue by the district court. As we do not find this issue
to be of particular importance to the disposition of the case, it merits no further
discussion.

                                           -3-
dealing in narcotics will often carry firearms and have additional amounts of narcotics
at their homes.

       A state court judge issued a search warrant which listed as items to be sought:
a VIN plate matching a Pontiac Sunbird, registration tags or other indicia of ownership
of the Sunbird, any weapons or ammunition, or any controlled substances, including
methamphetamine, cocaine or marijuana. The officers executed the warrant in the early
hours of November 18, 1997. Inside Searcy's home, the officers observed a small
white box containing suspected methamphetamine, an electronic scale, and a large sum
of cash. No VIN plates were found.

       Although the scope of the first warrant included controlled substances, the
officers did not seize the drugs, scale or cash immediately. Rather, they applied for a
second warrant seeking only items commonly associated with controlled substances.
The same state court judge issued the second warrant within hours of the first warrant.
The second warrant was based upon information obtained during the execution of the
first warrant. While executing the second warrant, the officers seized the drugs, scale
and cash.

        Searcy filed a motion to suppress the evidence obtained from the search of his
vehicle and his home. The district court denied Searcy's motion and the case proceeded
to trial.3 On July 7, 1998, following a two-day trial, a jury found Searcy guilty of being
a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and possession
with intent to distribute methamphetamine in violation of 18 U.S.C. §841(a)(1).4


      3
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa, presided over the trial.
      4
        The four-count indictment also charged Searcy with possession of a stolen
firearm in violation of 18 U.S.C. § 922(j) (1994) and carrying a firearm during and in
relation to a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1) (1994). The

                                           -4-
Searcy was sentenced to 63 months imprisonment and three years supervised release.
Searcy appeals the district court's denial of his motion to suppress.

II.   DISCUSSION

      A.     Vehicle Stop and Search

       Searcy argues on appeal that the stop and subsequent search of his vehicle
violated the Fourth Amendment's prohibition on unreasonable searches and seizures.
Searcy argues that Officer Vestal lacked probable cause or reasonable suspicion to
justify the stop. He contends that the stop of his vehicle, due to an allegedly defective
brake light, was pretextual and that the real reason for the stop was Detective Pettit's
suspicion that he was carrying illegal drugs. Thus, Searcy argues that any evidence
seized from his vehicle must be suppressed and cannot legally form the basis for the
search warrants later obtained by the police to search Searcy's home.

       We review a district court's legal conclusions of probable cause and reasonable
suspicion de novo, while the facts supporting the district court's denial of a motion to
suppress are reviewed for clear error. See Ornelas v. United States, 517 U.S. 690, 699
(1996); United States v. Cunningham, 133 F.3d 1070, 1072 (8th Cir.), cert. denied, 118
S. Ct. 1823 (1998). An officer may stop a vehicle when he has probable cause to
believe that a traffic violation, however minor, has occurred. See Whren v. United
States, 517 U.S. 806, 812-13 (1996); United States v. Thomas, 93 F.3d 479, 485 (8th
Cir. 1996).

      After reviewing the record, we conclude that the district court was correct in
determining that Officer Vestal's stop of Searcy's vehicle was not pretextual. Vestal


stolen firearm charge was dismissed prior to trial. The jury acquitted Searcy of
carrying a firearm during and in relation to a drug trafficking offense.

                                          -5-
testified that he stopped Searcy's vehicle because he was aware that the brake light was
not functioning5 and that Searcy's license was probably suspended. "Probable cause
exists where an officer objectively has a reasonable basis for believing that the driver
has breached a traffic law." Thomas, 93 F.3d at 485. Although Detective Pettit did not
share all his suspicions regarding Searcy with Officer Vestal, the information that was
given to Vestal, without more, provided him with a reasonable basis for stopping
Searcy's vehicle. The district court correctly examined the stop and search of Searcy's
vehicle under "a standard of objective reasonableness without regard to the underlying
intent or motivation of the officers involved." Scott v. United States, 436 U.S. 128, 138
(1977) (footnote omitted). We agree with the district court's determination that the
traffic stop did not violate Searcy's Fourth Amendment rights.

       Following the stop of the vehicle, Officer Vestal asked to see Searcy's driver's
license and vehicle registration. Searcy could not produce the vehicle registration and
admitted to the officer that his license was suspended. At that point, Officer Vestal
could, and did, lawfully arrest Searcy and search his person and vehicle incident to the
arrest. See United States v. Robinson, 414 U.S. 218, 235 (1973) (search of person
incident to arrest is reasonable search under Fourth Amendment); New York v. Belton,
453 U.S. 454, 460 (1981) (search of passenger compartment of vehicle following arrest
of occupant is reasonable under Fourth Amendment). We find, therefore, that the
district court correctly denied Searcy's motion to suppress the firearm and
methamphetamine discovered by the officers in his vehicle and on his person. Further,
this evidence could properly be used by Detective Pettit to support his request for a
search warrant for Searcy's home.

      5
        Although a later examination revealed no defect in the vehicle's brake light,
Officer Vestal testified that he relied on information conveyed to him by Detective
Pettit as Vestal was not in a position to observe the brake light himself. The district
court credited Detective Pettit's testimony that the brake light was malfunctioning at the
time. We do not find the district court's decision to credit Detective Pettit's testimony
on the matter to be clearly erroneous.

                                           -6-
      B.       The Search Warrants

      Next, Searcy argues that Detective Pettit's supporting affidavit contained
deliberate or reckless falsehoods, rendering the warrant void under Franks v.
Delaware, 438 U.S. 154 (1978).6 Searcy also argues that the evidence seized during
the search of his home should have been suppressed because the first search warrant
was not supported by probable cause.7 He claims that the supporting affidavit failed
to present sufficient facts from which a magistrate could reasonably conclude that the
items sought in the warrant would be found in his home. Further, Searcy contends that,




      6
          In Franks, the Supreme Court held:

      [W]here the defendant makes a substantial preliminary showing that a
      false statement knowingly and intentionally, or with reckless disregard for
      the truth, was included by the affiant in the warrant affidavit, and if the
      allegedly false statement is necessary to the finding of probable cause, the
      Fourth Amendment requires that a hearing be held at the defendant's
      request. In the event that at that hearing the allegation of perjury or
      reckless disregard is established by the defendant by a preponderance of
      the evidence, and, with the affidavit's false material set to one side, the
      affidavit's remaining content is insufficient to establish probable cause, the
      search warrant must be voided and the fruits of the search excluded to the
      same extent as if probable cause was lacking on the face of the affidavit.

      Id. at 155-56.
      7
       Both parties correctly recognize that the validity of the second search warrant
depends solely upon the validity of the first. As we find the first warrant valid, it
necessarily follows that the second warrant is valid as well.

                                           -7-
as the affidavit contained false statements, the Leon8 good faith exception cannot
salvage the warrant. We disagree.

       1.     Franks Challenge

        We first address Searcy's allegations that Detective Pettit falsified his supporting
affidavit. To prevail on his Franks challenge, Searcy must establish 1) that "a false
statement knowingly and intentionally, or with reckless disregard for the truth, was
included by the affiant in the warrant affidavit," and 2) that "with the affidavit's false
material set to one side, the affidavit's remaining content is insufficient to establish
probable cause." Franks, 438 U.S. at 155-56. Searcy points to several allegedly false
statements or material omissions9 in the warrant affidavit which he alleges were
intentionally or recklessly made by Detective Pettit. First, Searcy claims that Pettit's
statement that Searcy's vehicle was stopped due to mismatched license plates is false
because Officer Vestal testified that he stopped the vehicle due to a reportedly
malfunctioning brake light. Next, Searcy argues that Pettit's failure to tell the
magistrate that a VIN number was found on the door of the vehicle constitutes a
material omission. He contends that, had the magistrate known that a VIN number was
available on the vehicle, the search warrant would not have been issued. Finally,
Searcy claims that Pettit's statement regarding his experience with auto theft constitutes
a material misrepresentation meant to mislead the issuing magistrate. As Detective
Pettit had prior training experience, but no investigative experience, with auto theft, his
statement misled the court.


       8
       In United States v. Leon, 468 U.S. 897, 922 (1984), the Supreme Court held
that evidence obtained by officers acting in objectively reasonable reliance on a
magistrate's determination of probable cause should not be suppressed even if a later
review reveals the probable cause determination to be incorrect.
       9
       The Franks rationale also applies to omissions from supporting affidavits. See
United States v. Jacobs, 986 F.2d 1231, 1234 (8th Cir. 1993).

                                            -8-
        During its Franks hearing, the district court considered each of the alleged
misrepresentations and omissions raised by Searcy. The district court held that Searcy
failed to prove that any of the statements or omissions were knowingly false or
recklessly made by Detective Pettit. The district court found that the nature of the stop
was based, at least in part, on the malfunctioning brake light. The district court further
found that the required VIN number on the dash of the vehicle was missing, and that
Pettit's statement regarding his experience with auto theft did not necessarily imply
personal investigatory experience. We agree that Searcy has failed to establish, as the
first prong of the Franks inquiry, that the warrant contained any false statements
intentionally or recklessly made. Minor errors in the warrant which do not reflect
deliberate falsehoods are insufficient to mandate suppression under Franks. See id. at
164-65; United States v. Johnson, 64 F.3d 1120, 1127 (8th Cir. 1995) (Discrepancies
in affidavit, similar to those at issue here, show negligence, at best). Therefore, we
need not discuss the second Franks prong which requires reviewing the warrant with
the false statements redacted and the omissions added. In sum, we find no Franks
violation in the first search warrant's supporting affidavit.

      2.     Probable Cause Challenge

      We next turn to Searcy's claim that the warrant was not supported by probable
cause. Searcy argues that the affidavit fails to establish specific facts from which a
magistrate could reasonably conclude that the items sought in the warrant would be
found at Searcy's residence. We disagree.

       We give substantial deference to a magistrate's determination of probable cause
and will not set aside that determination "unless the issuing judge lacked a substantial
basis for concluding that probable cause existed." United States v. Edmiston, 46 F.3d
786, 788 (8th Cir. 1995). When reviewing the sufficiency of an affidavit to support
probable cause, we consider the "totality of the circumstances." United States v.
Wright, 145 F.3d 972, 975 (8th Cir. 1998). Further, we note that probable cause may

                                           -9-
be established by the observations of trained law enforcement officers, see Walden v.
Carmack, 156 F.3d 861, 870 (8th Cir. 1998) (citing McDonald v. United States, 335
U.S. 451, 454 (1948)), or by circumstantial evidence. See Edmiston, 46 F.3d at 789.

        In his affidavit, Detective Pettit recounted the discovery of the gun and
methamphetamine as well as the recently painted vehicle and missing VIN number.
Pettit further stated that, in his experience, other VIN numbers and additional narcotics
would likely be found in Searcy's home. We find these facts to be legally sufficient to
establish probable cause for the issuance of the first search warrant. Viewing the
affidavit in a common sense manner, we cannot say that the issuing judge did not have
a substantial basis to believe that the items sought in the warrant would be found at
Searcy's residence.

      As we find the first search warrant was supported by probable cause, we need
not address the parties' arguments regarding the applicability of Leon's good faith
exception. Accordingly, we hold that the district court correctly denied Searcy's motion
to suppress.



III.   CONCLUSION

       For the reasons set forth above, we affirm the judgment of the district court.

       Affirmed.

       A true copy.

             Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -10-